BARNES, Judge,
concurring in result in part and dissenting in part.
Although I agree with the majority that Sagarin does not have a viable inverse condemnation claim, I do not agree with the majority's conclusion that the City prevented the Jablonskis from diligent inquiry so as to toll the statute of limitations regarding their claim. On that issue, I respectfully dissent.
First, I am not entirely convinced that the City acted with mal intent. As the trial court found, the path was constructed on a utility easement that ran the length of the property line between Campbell's and the Jablonski's property. App. pp. 11, 13, 16. The trial court also found that Campbell initially agreed to allow the City to construct the path and, only later, refused to grant the City an easement. Id. at 12-13. At one point, the late Mr. Jablonski even walked the route of the intended path with the City Engineer and voiced no objection to the installation of the path. Id. at 18.
Even if I assume that the City did, in fact, make false and misleading statements in 1972 when contact was made with Campbell and the Jablonskis, I do not believe that a fraudulent concealment claim is sustainable. "Usually, to invoke the protection provided by this statute, the wrongdoer must have actively concealed the cause of action and the plaintiff is charged with the responsibility of exercising due diligence to discover the claims." Farmers Elevator Co. of Oakville, Inc. v. Hamilton, 926 N.E.2d 68, 79 (Ind.Ct.App.2010).
The majority acknowledges that the Jablonskis were aware of what was occurring. The City was installing a path and the Jablonskis signed no documents authorizing the City to proceed. The blunt fact is that at no time and under no circumstances was a formal easement granted or recorded. I understand the majority's position that the City should not profit by its deception. Nevertheless, nothing in the record suggests that the City hid or otherwise prevented the Jablonskis from getting the same information that Sagarin discovered in 2007. For this reason, I cannot agree with the majority that the City fraudulently concealed the Jablonskis' inverse condemnation claim.
No one wants to encourage double-dealing and deception but, in my opinion, this is the very type of cireumstance the statute of limitations was intended to guard against. See McCarty v. Hospital Corp. of America, 580 N.E.2d 228, 231 (Ind.1991) (observing the policy behind statutes of limitations is to guard against stale claims, lost evidence, and faulty memories of witnesses). At the hearing, neither Campbell nor Mrs. Jablonski could identify by name the person from the City with whom they spoke, and Robert Jablonski did not testify because he was deceased. It is not surprising that the City cannot bring to court its representative from thirty-eight years ago. Under these facts, I would conclude *749that the statute of limitations bars the plaintiffs' claims against the City.